UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1906



REUBEN OLUGBENGA OKE,

                                                        Petitioner,

          versus


ALBERTO R. GONZALES, U. S. Attorney General,

                                                        Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A75-367-360)


Submitted:   February 5, 2007              Decided:   April 4, 2007


Before WILKINSON, MOTZ, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Ralph J. DiPietro, THE LAW OFFICE OF RALPH J. DIPIETRO, PC,
Hyattsville, Maryland, for Petitioner. Peter D. Keisler, Assistant
Attorney General, M. Jocelyn Lopez Wright, Assistant Director, John
P. Devaney, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Reuben Olugbenga Oke, a native and citizen of Nigeria,

petitions for review of an order of the Board of Immigration

Appeals (“Board”) denying his motion to reopen.                        We deny the

petition for review.

                We review the denial of a motion to reopen or reconsider

with       extreme   deference   and   only    for   an   abuse   of    discretion.

Stewart v. INS, 181 F.3d 587, 595 (4th Cir. 1999).                     Such motions

are especially disfavored “in a deportation proceeding, where, as

a general matter, every delay works to the advantage of the

deportable alien who wishes merely to remain in the United States.”

INS v. Doherty, 502 U.S. 314, 323 (1992).             A motion to reopen “must

be filed no later than 90 days after the date on which the final

administrative decision was rendered.”*               8 C.F.R. § 1003.2(c)(2)

(2006).

               Because Oke filed the motion to reopen beyond the ninety-

day period for filing such motions, we find the Board did not abuse

its discretion.        Accordingly, we deny the petition for review.             We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                                  PETITION DENIED




       *
        None of the exceptions to the ninety-day period apply.

                                       - 2 -